Luciano-Mahoney v Rossman (2021 NY Slip Op 01202)





Luciano-Mahoney v Rossman


2021 NY Slip Op 01202


Decided on February 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 25, 2021

Before: Acosta, P.J., Renwick, Singh, Mendez, JJ. 


Index No. 151133/18 Appeal No. 13207 Case No. 2020-03224 

[*1]Beth Luciano-Mahoney, Plaintiff-Appellant,
vLarry Rossman et al., Defendants-Respondents.


Restivo & Murphy LLP, Garden City (Todd Restivo of counsel), for appellant.
Cozen O'Connor, New York (Matthew Zryb of counsel), for respondents.

Order, Supreme Court, New York County (Adam Silvera, J.), entered December 31, 2019, which denied plaintiff's motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
The accident giving rise to plaintiff's claim involved an intersection collision between plaintiff's vehicle, which was traveling on a street that was not regulated by a traffic control device, and defendants' vehicle, whose approach into the intersection was regulated by a stop sign. The court properly denied plaintiff's motion because the record presents triable issues of fact as to whether defendant Rossman stopped at the stop sign, whether Rossman was already within the intersection when plaintiff's vehicle approached, and whether plaintiff should have seen Rossman's vehicle as she was
approaching the intersection (see Raposo v Robinson, 106 AD3d 593 [1st Dept 2013]; Nevarez v S.R.M. Mgt. Corp., 58 AD3d 295 [1st Dept 2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 25, 2021